In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
JAMES E. SMITH,           *
                          *
              Petitioner, *                          No. 13-617V
                          *                          Special Master Christian J. Moran
                          *
v.                        *                          Filed: July 23, 2014
                          *
SECRETARY OF HEALTH       *                          Attorneys’ fees and costs; award
AND HUMAN SERVICES,       *                          in the amount to which
                          *                          respondent does not object.
              Respondent. *
******************** *

Michael S. Pemberton, Pemberton & Scott, PLLP, Knoxville, TN, for Petitioner;
Tara J. Kilfoyle, U.S. Department of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On July 22, 2014, respondent filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, Mr. Smith
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections
to certain items. Based on subsequent discussions, Mr. Smith amended his
application to request $ 14,495.92, an amount to which respondent does not object.
The Court awards this amount.

       On August 28, 2013, Mr. Smith filed a petition for compensation alleging
that the trivalent influenza (“flu”) vaccination, which is contained in the Vaccine
Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he received on October

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
4, 2010, caused him to develop Guillain-Barré Syndrome (“GBS”). Mr. Smith
received compensation based upon the parties’ stipulation. Decision, filed April
24, 2014. Because Mr. Smith received compensation, he is entitled to an award of
attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

      Mr. Smith seeks a total of $14,495.92 in attorneys’ fees and costs for his
counsel. Respondent has no objection to the amount requested for attorneys’ fees
and costs.

      After reviewing the request, the Court awards the following:

      A lump sum of $14,495.92 in the form of a check made payable to
      petitioner and petitioner’s attorney, Michael S. Pemberton, for
      attorneys’ fees and other litigation costs available under 42 U.S.C. §
      300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

     Any questions may be directed to my law clerk, Marc Langston, at (202)
357-6392.

      IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master